Exhibit 10.3

WORTHINGTON INDUSTRIES, INC.

AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT ISSUED TO

__________________________

Worthington Industries, Inc. (“Worthington” and together with its subsidiaries,
the “Company”) believes that its business interests are best served by extending
you an opportunity to earn additional compensation based on the growth of the
Company’s business. To this end, you have been granted restricted common shares,
without par value (“Shares”), of Worthington (“Restricted Stock”), subject to
the terms and conditions described in the Worthington Industries, Inc. Amended
and Restated 1997 Long-Term Incentive Plan (“Plan”) and this Restricted Stock
Award Agreement (“Award Agreement”).

This Award Agreement describes many features of your Restricted Stock and the
conditions you must meet before the restrictions on your Restricted Stock will
lapse. Any capitalized terms not otherwise defined in this Award Agreement have
the same meanings as in the Plan.

To ensure you fully understand the terms and conditions of your Restricted
Stock, you should:

 

  —  

Read the Plan and this Award Agreement carefully;

 

  —  

Contact Dale T. Brinkman at 614-438-3001 if you have any questions about your
Restricted Stock;

 

  —  

Sign both the Award Agreement and extra signature page; and

 

  —  

Return the signed extra signature page to the Award Agreement no later than
                     to Dale Brinkman.

Nature of Your Restricted Stock

You have been granted Restricted Stock. If you satisfy the conditions described
in the Plan and this Award Agreement, the restrictions imposed on your
Restricted Stock will lapse.

Grant Date: Your Shares of Restricted Stock were granted on
                    .

Number of Shares of Restricted Stock: You have been granted              Shares
of Restricted Stock.

Settlement of Your Restricted Stock

Until the dates shown below or the events described below, your Shares of
Restricted Stock will be held in escrow by Worthington and, except as described
below, may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated. At the end of the Restriction Period (as described below), these
Shares either will be distributed to you or forfeited, depending on whether or
not you satisfy the conditions described in this Award Agreement and in the
Plan. Any fractional Share of Restricted Stock will be settled in cash.

Normal Restriction Period: Normally, and subject to your continued service as an
employee, the restrictions on your Restricted Stock will lapse and the Shares of
Restricted Stock will become fully vested on                     .

 

33



--------------------------------------------------------------------------------

How Your Restricted Stock Might Be Settled Before the Last Day of the Normal
Restriction Period: Upon a Business Combination or a Change in Control, the
restrictions on your Restricted Stock will lapse and the Shares of Restricted
Stock will become fully vested.

How Termination Will Affect Your Restricted Stock:

Death, Disability or Retirement. If you terminate due to Death, Disability or
Retirement, the Restricted Stock will become fully vested on the Termination
Date.

Termination for Any Reason Other than Death, Disability or Retirement. If you
terminate for any reason other than Death, Disability or Retirement, the
Restricted Stock will be forfeited on the Termination Date.

Other Ways in Which Your Restricted Stock May Be Forfeited: Your Restricted
Stock will be forfeited if you:

 

  [1]

Without the consent of Worthington’s executive management, become associated
with, employed by, render services to, or own any interest in (other than any
non-substantial interest, as determined by the Committee), any business that is
in competition with the Company or with any business in which the Company has a
substantial interest as determined by the Committee.

 

  [2]

Deliberately engage in any action that could harm the Company, as determined by
the Compensation Committee.

Settling Your Restricted Stock

If all applicable conditions have been met, your Restricted Stock will be
released from escrow and distributed to you as soon as administratively feasible
after the last day of the Restriction Period.

Other Rules Affecting Your Restricted Stock

Rights During the Restriction Period: During the Restriction Period (and even
though the Shares of Restricted Stock are held in escrow until they are
settled), you may exercise any voting rights associated with your Restricted
Stock. Any dividends or other distributions paid with respect to your Restricted
Stock will be held by Worthington as escrow agent during the Restriction Period
and will be subject to the same restrictions on transferability and
forfeitability as the Shares of Restricted Stock with respect to which they were
paid. At the end of the Restriction Period, such dividends or other
distributions will be distributed to you or forfeited as provided above with
respect to the Restricted Stock as to which they were paid.

Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any Restricted Stock that is settled after you die. This may be done only on the
attached Beneficiary Designation Form and by following the rules described in
that form. This form need not be completed now and is not required as a
condition of receiving your Restricted Stock. If you die without completing a
Beneficiary Designation Form or if you do not complete that form correctly, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.

Transferring Your Restricted Stock: Normally, your Restricted Stock may not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated.
However, as described above, you may complete a Beneficiary Designation Form to
name a beneficiary or beneficiaries to receive any Restricted Stock that is
settled after you die. It may also be possible for you to transfer your
Restricted Stock to certain Permissible Transferees, contact Dale T. Brinkman at
the address or number given above if you are interested in transferring your
Restricted Stock to a Permissible Transferee.

Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio.

 

34



--------------------------------------------------------------------------------

Other Agreements: Your Restricted Stock will be subject to the terms of any
other written agreements between you and the Company to the extent that those
other agreements do not directly conflict with the terms of the Plan or this
Award Agreement.

Adjustments to Your Restricted Stock: Your Restricted Stock will be adjusted, if
appropriate, to reflect any change to the Company’s capital structure after the
Grant Date (e.g., the number of Shares of Restricted Stock will be adjusted to
reflect a Share Split).

Other Rules: Your Restricted Stock is subject to more rules described in the
Plan. You should read the Plan carefully to ensure you fully understand all the
terms and conditions of this Restricted Stock. In the event of a conflict
between the terms of the Plan and the terms of this Award Agreement, the terms
of the Plan will govern.

Your Acknowledgment of Restricted Stock Conditions

By signing below, you acknowledge and agree that:

 

  —  

A copy of the Plan has been made available to you; and

 

  —  

You understand and accept the terms and conditions placed on your Restricted
Stock.

 

[Grantee’s Name]     WORTHINGTON INDUSTRIES, INC.

By:

 

[Grantee’s Name]

   

By:

             

Dale T. Brinkman,

Vice President-Administration

Date

 

signed:

       

Date

 

signed:

   

 

35